Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 11, 13, 15, 17-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s response found at pages 10-11 of Remarks filed on 11/17/2021 is persuasive for placing the claim 1 and 17 in condition for allowance. 
Claims 3, 5, 7, 9, 11, 13, 15, 18 and 20 are allowed based on the dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842